  Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 1 of 19



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION
                                     Case No. 1:15-cv-07488-CM-RWL
THIS DOCUMENT RELATES TO:
All Direct Purchaser Actions




PLAINTIFFS’ OPPOSITION TO FOREST’S MOTION IN LIMINE NO. 12 SEEKING
TO PRECLUDE PLAINTIFFS’ EXPERT DR. HERRMANN FROM USING A CLAIM
 CONSTRUCTION CONTRARY TO THE SETTLED CLAIM CONSTRUCTION OF
                        THE PATENT COURT
       Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 2 of 19



                                               TABLE OF CONTENTS


I.      BACKGROUND ON THE ‘703 PATENT ........................................................................ 1

        A.        The Original and Reexamined Claims .................................................................... 1

        B.        The Patent Court’s Claim Construction for “Effective Amount” ........................... 3

        C.        Forest’s and Plaintiffs’ Experts Agree That the Patent Court’s Claim
                  Construction Requires a “Therapeutic Effect” ....................................................... 4

II.     ARGUMENT ...................................................................................................................... 6

        A.        Dr. Herrmann Faithfully Applied the Patent Court’s Construction of
                  “Effective Amount” ................................................................................................ 6

                  1.         Paragraph 73 and 74 of Dr. Herrmann’s Report ......................................... 7

                  2.         Dr. Herrmann’s Deposition ....................................................................... 10

        B.        Forest’s Motion Is an Untimely Daubert Motion ................................................. 14

III.    CONCLUSION ................................................................................................................. 14




                                                                        i
       Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 3 of 19



                                             TABLE OF AUTHORITIES



Cases

Hart v. BHH, LLC
  2019 WL 1494027 (S.D.N.Y. Apr. 4, 2019)............................................................................ 14

Medtronic, Inc. v. Guidant Corp.
  465 F.3d 1360 (Fed. Cir. 2006).................................................................................................. 3

Predicate Logic, Inc. v. Distributive Software, Inc.
   544 F.3d 1298 (Fed. Cir. 2008).................................................................................................. 2

Source Search Techs., LLC v. Lendingtree, LLC
   588 F.3d 106 (Fed. Cir. 2009).................................................................................................. 12

United States v. Teva Pharm. USA, Inc.
  2019 WL 1245656 (S.D.N.Y. Feb. 27, 2019) .......................................................................... 14




                                                                      ii
     Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 4 of 19



       Plaintiffs respectfully request that this Court deny Forest’s motion in limine No. 12

(“MIL No. 12”) (ECF No. 787) because none of Dr. Herrmann’s opinions “contradicts the claim

construction in the underlying patent litigation.” Defs.’ Br. at 1 (ECF No. 788). First, Forest’s

arguments misrepresent both Dr. Herrmann’s opinions and also the claim construction

proceedings in the patent court. Most strikingly, Dr. Herrmann’s application of the patent

court’s construction of “effective amount” not only is perfectly logical, but also comports with

Forest’s own expert’s understanding of the patent court’s claim construction. None of Dr.

Herrmann’s opinions contradicts, or is even in tension with, the patent court’s claim

construction. Second, Forest’s motion in limine is in reality an improper and untimely Daubert

challenge asserting that Dr. Herrmann’s opinions do not fit the facts of this case. Indeed, Forest

admits as much by repeatedly citing Federal Rule of Evidence 702 in support of its supposed

“motion in limine.” Forest’s motion should be denied.

I.     BACKGROUND ON THE ‘703 PATENT

       To expose Forest’s sophistry, it is important to provide some background on the ‘703

Patent, the patent court’s claim construction, and the agreements between Forest’s and Plaintiffs’

experts as to how those claim constructions should be understood and applied.

       A.      The Original and Reexamined Claims

       As originally issued, the ‘703 Patent contained one independent claim and twelve

dependent claims. Independent claim 1 recited:

       1.      A method for the prevention or treatment of cerebral ischemia
       comprising the step of administering, to a patient in need thereof, an effective
       amount of [a member of a class of chemical compounds that includes memantine]
       or a pharmaceutically-acceptable salt thereof.

Declaration of Joe Opper (“Opper Decl.”) Ex. 34, PX-0373, ‘703 Patent, at 8, col. 13:50-55

(emphasis added). The term “effective amount” necessarily referred to the claim preamble (i.e.,
     Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 5 of 19



a “method for the prevention or treatment of cerebral ischemia”) because there is literally

nothing else in the claim to which it could refer. It is axiomatic that each of the dependent

claims incorporated the same requirement – namely, “administering . . . an effective amount” for

the “prevention or treatment of cerebral ischemia.” 35 U.S.C. § 112 ¶ 4 (2000).

       During a reexamination proceeding, Forest both amended its existing claims and added

new claims. Reexamined claim 1 is representative for purposes of the issue Forest raises in MIL

No. 12. Reexamined claim 1 recites:

       1.      A method for the prevention or treatment of cerebral ischemia
       comprising the step of orally administering, to a patient diagnosed with
       Alzheimer’s disease and in need thereof, an effective amount of [a member of a
       class of chemical compounds that includes memantine] or a pharmaceutically-
       acceptable salt thereof.

Opper Decl. Ex. 34, PX-373, ‘703 Patent, at 12, col. 1:26-30 (amendment from the original

underlined). As a result of the modifications, when viewed in a vacuum, “effective amount”

could refer either to “the prevention or treatment of cerebral ischemia” (as in the originally-

issued claim) or to the treatment of “Alzheimer’s disease” (as recited in the newly-added

language).

       Although in a vacuum, the term referenced by “effective amount” was ambiguous, as a

legal matter the reexamined claims could only be valid if “effective amount” referred to “the

prevention or treatment of cerebral ischemia.” This is so because “[n]o proposed amended or

new claim enlarging the scope of a claim of the patent will be permitted in a reexamination

proceeding.” 35 U.S.C. § 305. “Claims that are impermissibly broadened during reexamination

are invalid, and ‘a violation of 35 U.S.C. § 305 is an invalidity defense in a patent infringement

action.’” Predicate Logic, Inc. v. Distributive Software, Inc., 544 F.3d 1298, 1302 (Fed. Cir.

2008). And a patent claim “is broader in scope than the original claims if it contains within its



                                                 2
      Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 6 of 19



scope any conceivable apparatus or process which would not have infringed the original

patent.” Medtronic, Inc. v. Guidant Corp., 465 F.3d 1360, 1374 (Fed. Cir. 2006) (emphasis

added); Predicate Logic, 544 F.3d at 1303. Because each of the original claims indisputably

required “administering . . . an effective amount” for “the prevention or treatment of cerebral

ischemia,” the reexamined claims would have been invalid for improper broadening if they did

not incorporate that same requirement.

       B.      The Patent Court’s Claim Construction for “Effective Amount”

       During claim construction, Forest and the generic defendants proposed different

constructions for the term “effective amount”: (1) Forest proposed “an amount shown to cause

improvement in comparison to placebo treatment”; and (2) the generic defendants proposed “an

amount that is therapeutically effective.” Opper Decl. Ex. 35, PX-1401 (Generics’ Claim

Construction Brief), at 34. Forest argued to the patent court that merely requiring a

“therapeutically effective” amount was “highly ambiguous” and that Forest’s “proposed

construction provide[d] a concrete standard by which efficacy may be judged (i.e., in comparison

to placebo),” thereby “eliminat[ing] the inherent ambiguities” in the generic defendants’

proposed construction. Opper Decl. Ex. 36, Forest’s Answering Claim Construction Brief, at 35-

36.

       Although the patent court ultimately adopted Forest’s proposed construction, it never

“rejected” the proposition that the claims require a “therapeutic effect” as Forest contends (Defs.’

Br. at 3). Rather, the patent court instead agreed with Forest that requiring a “therapeutic effect”

was “insufficiently precise to be helpful.” Opper Decl. Ex. 37, Claim Construction Report and

Recommendation, at 27. Accordingly, and consistent with Forest’s request, it held that

“effective amount” required a more precisely defined degree of “improvement” (i.e., one

“shown” in a placebo-controlled study). Id. at 33. Notably, nothing in the patent court’s
                                                 3
     Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 7 of 19



construction (1) provides any specific definition for the “improvement” aspect of the patent

court’s construction of “effective amount”; or (2) addresses whether “effective amount” referred

to “the prevention or treatment of cerebral ischemia” or to the treatment of “Alzheimer’s

disease.”

       C.      Forest’s and Plaintiffs’ Experts Agree That the Patent Court’s Claim
               Construction Requires a “Therapeutic Effect”

       Forest’s expert Dr. Farlow and Plaintiffs’ expert Dr. Herrmann both reached the

conclusion that the patent court’s claim construction of “effective amount” requires a

“therapeutic effect” (or “therapeutic[] benefit[]”) by virtue of the inclusion of the term

“improvement.” Specifically, Forest’s expert Dr. Farlow testified that the meaning of

“improvement” in the construction of “effective amount” requires a “therapeutic[] benefit[]”:

       Q.      And what do you understand the word “improvement” to refer to in the
               court’s claim construction?

       A.      That a patient is therapeutically benefited, has improvement, and has been
               demonstrated by evidence-based trials in global performance, cognition,
               and functioning activities of daily living, but that's my -- the -- the
               language of just improvement, I think, means is clinically beneficial. . . .

Opper Decl. Ex. 38, Farlow Dep. at 94:12-22 (emphasis added). Likewise, Dr. Herrmann also

reached the conclusion that the term “improvement” in the patent court’s construction of

“effective amount” required a “therapeutic effect.” Lancaster Decl. Ex. 1, Herrmann Dep., at

47:8-21. Thus, the experts in this case agree that a requirement for a “therapeutic effect” (or

“therapeutic[] benefit[]”) emanates directly from – and clearly, therefore does not contradict –

the patent court’s construction for “effective amount.”

       Even if the term “effective amount” did not require a “therapeutic effect,” the parties’

experts also agree that other terms in the ‘703 Patent claims require a “therapeutic effect.” As




                                                  4
     Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 8 of 19



Dr. Herrmann explained in his report, the claim preambles are directed to “prevention” or

“treatment” of medical conditions and therefore necessarily require a “therapeutic effect”:

       . . . . Forest failed to satisfy its burden of proving that the administration of
       Mylan’s generic version of Namenda to a patient according to Mylan’s package
       insert would directly infringe the asserted claims of the ‘703 Patent by performing
       a method for (1) “the prevention or treatment of cerebral ischemia (original and
       reexamined claims 1-13); (2) the “treatment of cerebral ischemia” (reexamined
       claims 14-16); or (3) the “treatment of imbalance of neuronal stimulation after
       Alzheimer’s disease” (reexamined claims 17-19). These claim terms (as
       interpreted by the patent court) require that the administration of memantine
       hydrochloride to patients per Mylan’s package insert instructions achieves
       therapeutic effects through antagonism of NMDA receptors.

Opper Decl. Ex. 27, Herrmann Rpt. ¶ 33 (emphasis added). Forest has not challenged Dr.

Herrmann’s conclusion in this regard. Moreover, Forest’s expert Dr. Farlow likewise agrees with

Dr. Herrmann that “to treat or prevent” a medical condition requires a “therapeutic effect”:

       Q.      In order to treat or prevent a medical condition, would you agree that a
               drug must have a therapeutic effect?

       A.      It’s almost definitional, but, yes.

Opper Decl. Ex. 38, Farlow Dep. at 13:9-12. Thus, for multiple reasons, the experts on both

sides agree that multiple terms in the ‘703 Patent claims, as construed by the patent court, require

a “therapeutic effect,” and that more specifically the term “improvement” in the construction of

“effective amount” requires a “therapeutic effect” (or “therapeutic[] benefit[]”).

       Forest’s expert also incorporated a requirement for a “therapeutic effect” in both his

infringement and validity analyses. Dr. Farlow acknowledged that infringement requires that

memantine achieve a “therapeutic effect” and that he planned to so testify:

       Had the patent case progressed to trial, I would have testified that memantine
       provides therapeutic effect due to its NMDA receptor antagonism. I understand
       that Dr. Doody and Dr. Malinow – both prominent and well-respected experts in
       the field of Alzheimer’s disease – would have expressed the same opinion.
       Memantine acts as an NMDA receptor antagonist. Even Mylan’s experts in the
       Namenda® patent case agreed that memantine is an NMDA receptor antagonist.

                                                     5
      Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 9 of 19




Opper Decl. Ex. 39, Farlow 2017 Rpt., ¶ 45 (emphasis added). And regarding invalidity, when

asked why the prior art does not invalidate the claims, Dr. Farlow relied upon the fact that the

claims require a “therapeutic effect” and that the prior art purportedly did not teach that

“therapeutic effect”:

        Q.      And is it your opinion that the prior use of Akatinol in Germany before
                1989 is not invalidating of claim 1 of the ‘703 patent because you're not
                aware of any specific patient that was diagnosed with Alzheimer's disease
                and was given memantine?

        A.      I’m not aware of any specific patient or specific study where patients were
                diagnosed with Alzheimer's disease were treated with oral memantine and
                demonstrated to have a beneficial therapeutic effect prior to April of
                1989.

Opper Decl. Ex. 38, Farlow Dep., at 210:13-25 (emphasis added and objection omitted).

II.     ARGUMENT

        A.      Dr. Herrmann Faithfully Applied the Patent Court’s Construction of
                “Effective Amount”

        Nothing in Dr. Herrmann’s report or deposition suggests that he intends to deviate in any

respect from the patent court’s construction of “effective amount.” To the contrary, his report

states explicitly:

        Because I understand that claim construction is a legal issue decided by a judge, I
        am simply accepting the patent court’s claim interpretations and applying them
        for purposes of my infringement analysis.

Opper Decl. Ex. 27, Herrmann Rpt., ¶ 32. He specifically quotes the patent court’s claim

construction for “effective amount” four times. Id. ¶¶ 31, 34, 73, 83. And, when he conducted

his infringement analysis, he plugged that verbatim construction into the claim language when

assessing infringement. Id. ¶ 78.

        Forest’s key gripe seems to be that Dr. Herrmann improperly reads a requirement for a

“therapeutic effect” into the patent court’s construction of “effective amount.” Three simple,

                                                  6
     Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 10 of 19



indisputable facts should eliminate any need for the Court to expend resources on Forest’s

motion. First, Forest’s own expert reached the same conclusion as Dr. Herrmann – namely, that

the term “improvement” in the patent court’s construction of “effective amount” requires a

“therapeutic” effect or benefit – rendering Forest’s motion baseless. Opper Decl. Ex. 38, Farlow

Dep. at 94:12-22. Second, the fact that Forest’s own expert relies on a “therapeutic effect” in his

infringement and validity analyses renders Forest’s motion baseless. Opper Decl. Ex. 39, Farlow

2017 Rpt., ¶ 45; Opper Decl. Ex. 38, Farlow Dep., at 210:13-25. Third, because Forest does not

challenge Dr. Herrmann’s opinion that the patent claims’ preamble language independently

creates a requirement for a “therapeutic effect,” Forest’s motion is also moot. This is particularly

so given that Forest’s expert Dr. Farlow agrees with Dr. Herrmann on this issue as well. Opper

Decl. Ex. 38, Farlow Dep. at 13:9-12. Nevertheless, Plaintiffs will address Forest’s specific

citations to Dr. Herrmann’s report and deposition.

               1.      Paragraph 73 and 74 of Dr. Herrmann’s Report

       Forest asks the Court to “[c]ompare” the patent court’s claim construction for “effective

amount” with paragraph 73 of Dr. Herrmann’s report, which purportedly “read[s] limitations into

the claim term ‘effective amount’ that the patent court refused to adopt.” Defs.’ Br. at 2. Dr.

Herrmann did nothing of the sort. Instead, paragraph 73 simply explains the dispute that existed

between Forest’s and Mylan’s experts in the underlying patent litigation:

       73.      As discussed above, the patent court in the Namenda Patent Litigation
       interpreted “effective amount” to mean “an amount shown to cause improvement,
       in comparison to placebo.” However, that construction did not specify what
       specifically was required to be improved. During the patent litigation, the dispute
       between the experts pertaining to the ‘703 Patent claims after claim construction
       related to whether the “improvement” referred to in the “effective amount” related
       to (1) the treatment of Alzheimer’s disease generally or (2) the prevention or
       treatment of cerebral ischemia:




                                                 7
      Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 11 of 19




                 Dr. Doody’s Opinion (¶ 30)                 Dr. Olney’s Opinion (¶ 65)

         “Based on the Court’s construction, I       “My understanding is that the term ‘an
         understand [‘effective amount’] to          effective amount of’ does not refer to
         mean an ‘amount shown to cause              an amount of memantine or other
         improvement, in comparison to               compound to treat AD patients, but
         placebo.’ (Claim Construction Order         instead refers to ‘an amount shown to
         at ¶ 9.) In my opinion, this element        cause improvement, in comparison to
         requires patients being treated for         placebo’ to ‘prevent or treat cerebral
         Alzheimer’s disease with memantine          ischemia,’ i.e. to prevent ‘an imbalance
         (or another compound covered by the         of neuronal stimulation mechanisms’ or
         claim) to be advantaged in                  to provide ‘an antagonistic intervention
         comparison to patients receiving a          with regard to the N-methyl-D-
         placebo.”                                   aspartate (NMDA) receptor channels.’”

       In other words, Forest’s expert Dr. Doody viewed an “effective amount” as an
       amount “shown” to “advantage[]” Alzheimer’s patients in some respect(s) relative
       to placebo, irrespective of whether it was shown to achieve that “advantage[]”
       though a particular mechanism of action. In contrast, Mylan’s expert Dr. Olney
       viewed an “effective amount” as an amount “shown” to cause improvement
       relative to placebo in preventing or treating cerebral ischemia or in providing an
       antagonistic intervention with regard to the N-methyl-D-aspartate (NMDA)
       receptor channels.

Opper Decl. Ex. 27, Herrmann Rpt. ¶ 73 (emphases in original). Forest’s Brief never identifies

which limitation Dr. Herrmann supposedly “read[s]” into the “effective amount” in paragraph

73.

       For several reasons, paragraph 73 of Dr. Herrmann’s report cannot possibly be in conflict

with the patent court’s claim construction. First, given that Dr. Herrmann quoted the patent

court’s claim construction verbatim and then only identified the dispute between the experts in

the Namenda patent litigation, it is unclear what limitation Dr. Herrmann is supposedly

“reading” into the claim. Second, to the extent Forest is actually complaining about the expert

opinion of Mylan’s expert, Dr. Olney, there is no doubt that Dr. Olney would have offered that

opinion at trial. Indeed, Forest specifically chose not to seek to exclude Dr. Olney’s opinion


                                                 8
     Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 12 of 19



prior to trial. Opper Decl. Ex. 40, PX-0349, Forest’s Position on Mylan’s Expert Witnesses in

the Namenda Pretrial Order, at MNAT_0000107 (“[Forest] maintain[s] that any objections to

experts should be done through cross-examination at trial, and that the Court can resolve any

objections as it deems appropriate at that time.”). Thus, Forest’s argument that this argument

“could not have been advanced by Mylan at the patent trial” (Defs.’ Br. at 2) is flatly incorrect.

Third, and perhaps most tellingly, the key phrase Forest argues was “rejected” by the patent

court – i.e., “therapeutic effect” – is not even mentioned in paragraph 73 of Dr. Herrmann’s

report.

          Forest also complains about paragraph 74 of Dr. Herrmann’s report, which states:

          74.     In my opinion, for the reasons explained below, the term “effective
          amount” refers to the recited therapeutic process in each of the independent
          claims – namely, (1) the “prevention or treatment of cerebral ischemia” (original
          and reexamined claims 1-13); (2) the “treatment of cerebral ischemia”
          (reexamined claims 14-16); or (3) “treatment of an imbalance of neuronal
          stimulation after Alzheimer’s disease” (reexamined claim 17-19). In other words,
          I agree with Dr. Olney.

Opper Decl. Ex. 27, Herrmann Rpt. ¶ 74 (emphasis in Forest’s Brief). As an initial matter,

paragraph 74 in no way contradicts the court’s construction of “effective amount”; it simply

states Dr. Herrmann’s opinion that the term – precisely as it was construed by the patent court –

refers to the claim preamble (e.g., the “prevention or treatment of cerebral ischemia”) rather than

the term “patient diagnosed with Alzheimer’s disease” in the body of the claims. This is the very

same opinion offered by Mylan’s expert, Dr. Olney, in the patent litigation. And, as explained,

there is no doubt that this opinion (1) does not conflict with the patent court’s claim construction;

and (2) was going to be offered at the trial in the patent litigation.

          Forest’s motion is predicated on the words “effective amount” referring to Alzheimer’s

disease rather than the claim preambles, but Forest has identified absolutely nothing in the patent



                                                   9
     Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 13 of 19



court’s claim construction to support its position. Indeed, even Forest’s own expert agrees with

Dr. Herrmann and Dr. Olney, not Forest. Opper Decl. Ex. 38, Farlow Dep., at 95:14-19. Based

on Forest’s emphasis (in bold italics), it appears that Forest is inarticulately suggesting that Dr.

Herrmann’s reference to a “therapeutic process” in paragraph 74 improperly incorporates into

“effective amount” the concept of a “therapeutic effect,” a concept that the patent court

purportedly “rejected” (Defs.’ Br. at 3). For several reasons, Forest is demonstrably wrong.

First, the term “therapeutic process” in paragraph 74 does not even relate to “effective amount”;

rather, as the context of the sentence makes clear, it is the shorthand that Dr. Herrmann uses for

the preambles in the three independent claims (i.e., the “prevention or treatment of cerebral

ischemia,” the “treatment of cerebral ischemia,” and the “treatment of an imbalance of neuronal

stimulation after Alzheimer’s disease”).

       Second, even if “therapeutic process” in paragraph 73 referred to “effective amount”

rather than the claim preambles – and clearly it does not – the supposedly rejected claim

construction for “effective amount” was a “therapeutic effect” rather than a “therapeutic

process.” Forest never even attempts to explain why “therapeutic process” contravenes the

patent court’s claim construction. Moreover, as explained supra, the patent court never held that

“effective amount” does not require a “therapeutic effect,” and indeed Forest’s expert Dr. Farlow

understands the term “improvement” in the construction for “effective amount” to require that a

patient be “therapeutically benefited” (Opper Decl. Ex. 38, Farlow Dep. at 94:12-22), a specific

type of “therapeutic effect.”

               2.      Dr. Herrmann’s Deposition

       None of Forest’s citations to Dr. Herrmann’s deposition reflects any deviation from the

patent court’s claim construction.



                                                  10
     Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 14 of 19



                       a)     Deposition Page 39

       Forest cites to page 39 of Dr. Herrmann’s transcript for the proposition that “Dr.

Herrmann admitted that this is simply his opinion of how the term [presumably, ‘effective

amount’] should have been construed by the court.” Defs.’ Br. at 5. But Forest’s citation is both

nonsensical and disingenuous. Forest cites lines 6-11 of page 39 but has excised pages 37-38

from its exhibit. As the pages Forest excised makes clear, Dr. Herrmann’s cited testimony does

not even relate to “effective amount”; rather it refers to the claim preambles addressed in

paragraph 33 of Dr. Herrmann’s report. Opper Decl. Ex. 28, Herrmann Dep., at 37:14-39:11. It

is beyond the pale for Forest to excise the preceding testimony on pages 37-38 of Dr.

Herrmann’s transcript but then make an argument it could not have made had it disclosed the

excised testimony.

                       b)     Deposition Page 49

       Forest complains that Dr. Herrmann testified that “if you are treating an Alzheimer’s

disease patient with this medication, you would be expecting a therapeutic effect.” Defs.’ Br. at

5 (emphasis added). First, Forest’s citation does not even implicate the term “effective amount.”

Indeed, Dr. Herrmann was being questioned about a completely different claim limitation:

“treatment of imbalance of neuronal stimulation after Alzheimer's disease.” Lancaster Decl. Ex.

1, Herrmann Dep., at 48:2-49:22. Second, Forest’s own expert agrees with Dr. Herrmann that

“treat[ing]” a medical condition like Alzheimer’s disease requires a “therapeutic effect.” Farlow

Dep. at 13:9-12. Third, even if Dr. Herrmann was referring to the term “effective amount,” the

experts all agree that the concept of “improvement” in “effective amount” implicates a

therapeutic effect. Opper Decl. Ex. 38, Farlow Dep. at 94:12-22. Thus, Forest cannot possibly

complain about Dr. Herrmann’s testimony in this regard.



                                                11
     Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 15 of 19



                       c)      Deposition Pages 47-55

       Forest also cites to pages 47-55 of Dr. Herrmann’s transcript. Yet again, Forest’s brief is

rife with misrepresentation. First, the testimony quoted by Forest in the parenthetical does not

even relate to the claim term “effective amount” but rather refers to the claim term “treatment of

imbalance of neuronal stimulation after Alzheimer’s disease.” Lancaster Decl. Ex. 1, Herrmann

Dep., at 52:21-53:25. This distinction is important because, as Dr. Herrmann’s report makes

clear, the requirement for a “therapeutic effect” stems primarily from the preamble language.

Opper Decl. Ex. 27, Herrmann Rpt. ¶ 33. Second, as explained above, Forest’s own expert has

agreed that the claims required a “therapeutic effect due to [] NMDA receptor antagonism.”

Opper Decl. Ex. 39, Farlow 2017 Rpt., ¶ 45.

       Third, as explained above, Forest’s expert also relies upon a “therapeutic effect” to

attempt to distinguish the prior art in his validity analysis. Opper Decl. Ex. 38, Farlow Dep., at

210:13-25. It is axiomatic that claims are construed in the same manner for purposes of

infringement and validity. Source Search Techs., LLC v. Lendingtree, LLC, 588 F.3d 1063, 1075

(Fed. Cir. 2009). Given that Forest’s expert is arguing that the claims require a “beneficial

therapeutic effect” for purposes of invalidity, Forest has no basis for denying that the claims

require precisely the same “therapeutic effect” for purposes of infringement.

       Fourth, Forest’s citation to Dr. Herrmann’s testimony seems to suggest that Dr.

Herrmann applied his own “interpretation of the patent” rather than the patent court’s claim

construction. This is simply false. Dr. Herrmann’s report makes explicit that he applied the

patent court’s claim constructions. Opper Decl. Ex. 27, Herrmann Rpt. ¶ 32. He also repeatedly

quoted the patent court’s claim construction for “effective amount” (Id. ¶¶ 31, 34, 73, 83) and

tied his analysis of infringement explicitly to that verbatim construction (Id. ¶¶ 78 et seq.).



                                                 12
     Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 16 of 19



                       d)      Deposition Page 264

        Finally, Forest cites lines 5-19 of page 264. Defs.’ Br. at 5. Plaintiffs cannot discern the

basis for Forest’s complaint from that snippet. To the extent that Forest’s complaint is premised

on Dr. Herrmann’s reference to “therapeutic effect,” that has been addressed in detail above. To

the extent that Forest is complaining that the term “effective amount” modifies the preamble

language, Plaintiffs have addressed that above as well. It cannot refer to anything else, because

otherwise the claims are necessarily invalid for improper broadening. See Section I.A supra.

        Forest may, however, be complaining about Dr. Herrmann’s view that, to prevail on

infringement, “Forest needed to run a placebo-controlled clinical trial to directly measure

whether those therapeutic effects that memantine was producing were a result of NMDA

receptor antagonism.” Lancaster Decl. Ex. 1, Herrmann Dep., at 264:5-11. If so, this is a direct

consequence of the claim construction of “effective amount” that Forest successfully argued for

in the patent litigation. That construction requires “an amount shown to cause improvement in

comparison to placebo,” not merely “an amount that causes improvement in comparison to

placebo.” As a direct result, to establish infringement Forest was required to prove that

memantine had been “shown” in a placebo-controlled study to cause improvement in “treating or

preventing cerebral ischemia,” as that term was construed by the patent court. As Forest’s own

experts and fact witness have readily admitted, Forest never had – and still does not have – such

evidence. Opper Decl. Ex. 41, PX-0460, Doody Dep., at 24:3-8; 25:8-25; 26:3-11; 29:13-20;

30:6-17 (FRX-AT-04579891-893); Opper Decl. Ex. 38, Farlow Dep., at 160:23-164:13; Opper

Decl. Ex. 30, PX-1196, Banerjee Dep., at 8:18-21 and 21:23-22:17 (MYLMEMA_006920-924).

This is just one of the numerous reasons that Mylan was going to prevail in the Namenda patent

litigation.



                                                 13
       Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 17 of 19



        B.     Forest’s Motion Is an Untimely Daubert Motion

        Even if Forest’s motion had merit – and it has absolutely none – Forest’s motion should

be denied as untimely. Under the Third Amended Case Management Order, Daubert challenges

to expert testimony were due on November 17, 2017. ECF No. 397 at 2. Forest does not even

attempt to conceal that its motion is based on Federal Rule of Evidence 702:

        Dr. Herrmann’s personal opinion on how the patent should have been construed is
        not “based on sufficient facts or data” as required by Rule 702.

Defs.’ Br. at 5; see also id. at 2 (“Such an argument could not have been advanced by Mylan at

the patent trial if it had occurred, and accordingly, should not be allowed here. See Fed. R. Evid.

702 (the purpose of expert testimony is ‘to help the trier of fact to understand the evidence or to

determine a fact in issue’).”).

        Courts have not been hesitant to deny untimely Daubert motions disguised as motions in

limine. Hart v. BHH, LLC, Civ. No. 15-cv-4804, 2019 WL 1494027, at *1 (S.D.N.Y. Apr. 4,

2019) (“But these are classic Daubert questions which could have been raised in the first

Daubert motion. Accordingly, this Court construes Defendants’ second motion in limine as an

untimely Daubert motion in violation of this Court’s scheduling order or as an untimely motion

for reconsideration.”). Indeed, as this Court has noted:

        As far as this court is concerned, the Parties have waived any Daubert arguments
        by not raising them at summary judgment. If I can consider an expert’s
        [testimony] at summary judgment, a jury can consider it at trial.

United States v. Teva Pharm. USA, Inc., Civ. No. 13-cv-3702, 2019 WL 1245656, at *12

(S.D.N.Y. Feb. 27, 2019) (McMahon, J.) (emphasis added).

III.    CONCLUSION

        For the foregoing reasons, Plaintiffs request that this Court deny Forest’s MIL No. 12.

Dated: June 14, 2019                               Respectfully Submitted:


                                                 14
   Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 18 of 19



                                              /s/ Dan Litvin
David F. Sorensen                             Bruce E. Gerstein
Ellen T. Noteware                             Joseph Opper
Daniel C. Simons                              Kimberly M. Hennings
Nick Urban                                    Dan Litvin
Berger Montague PC                            Garwin Gerstein & Fisher LLP
1818 Market Street – Suite 3600               88 Pine Street, 10th Floor
Philadelphia, PA 19103                        New York, NY 10005
(215) 875-3000                                Tel: (212) 398-0055
(215) 875-4604 (fax)                          Fax: (212) 764-6620
dsorensen@bm.net                              bgerstein@garwingerstein.com
enoteware@bm.net                              jopper@garwingerstein.com
dsimons@bm.net                                khennings@garwingerstein.com
nurban@bm.net                                 dlitvin@garwingerstein.com

Peter Kohn                                    David C. Raphael, Jr.
Joseph T. Lukens                              Erin R. Leger
Faruqi & Faruqi, LLP                          Smith Segura & Raphael, LLP
1617 John F Kennedy Blvd., Suite 1550         3600 Jackson Street, Suite 111
Philadelphia, PA 19103                        Alexandria, LA 71303
(215) 277-5770                                Tel: (318) 445-4480
(215) 277-5771 (fax)                          Fax: (318) 487-1741
pkohn@faruqilaw.com                           draphael@ssrllp.com
jlukens@faruqilaw.com                         eleger@ssrllp.com

                                              Stuart E. Des Roches
                                              Andrew W. Kelly
                                              Odom & Des Roches, LLC
                                              650 Poydras Street, Suite 2020
                                              New Orleans, LA 70130
                                              Tel: (504) 522-0077
                                              Fax: (504) 522-0078
                                              stuart@odrlaw.com
                                              akelly@odrlaw.com

                                              Russ Chorush
                                              Heim Payne & Chorush, LLP
                                              1111 Bagby, Suite 2100
                                              Houston, TX 77002
                                              Tel: (713) 221-2000
                                              Fax: (713) 221-2021
                                              rchorush@hpcllp.com


                     Counsel for the Direct Purchaser Class Plaintiffs



                                            15
Case 1:15-cv-07488-CM-RWL Document 837 Filed 06/14/19 Page 19 of 19



                         CERTIFICATE OF SERVICE


 I hereby certify that on June 14, 2019, I electronically filed the above by CM/ECF system.



                                                     Respectfully submitted,

                                                     /s/ Dan Litvin
                                                     Dan Litvin




                                         16
